                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOHN E. ABDO, et al.,                             Case No. 17-cv-00851-TSH
                                   8                    Plaintiffs,
                                                                                             ORDER RE: MOTION TO COMPEL
                                   9              v.                                         AND MOTION TO STRIKE
                                  10       MICHAEL FITZSIMMONS, et al.,                      Re: Dkt. No. 117, 119
                                  11                    Defendants.

                                  12       RISING TIDE I, LLC, et al.,                      Case No. 17-cv-01232-TSH
Northern District of California
 United States District Court




                                  13                    Plaintiffs,
                                  14              v.                                       Re: Dkt. No. 102, 111

                                  15       MICHAEL FITZSIMMONS, et al.,
                                  16                    Defendants.
                                  17

                                  18           In these two related cases, investors allege they purchased millions of dollars in securities

                                  19   in reliance on fraudulent misrepresentations by Defendants,1 former directors and officers of a

                                  20   now-bankrupt corporation named Delivery Agent, Inc. In both cases, Defendants move to compel

                                  21   the production of documents responsive to subpoenas served on non-party Latham & Watkins,

                                  22   LLP, Delivery Agent’s former counsel. 17-851, ECF No. 117; 17-1232 ECF No. 111. As the

                                  23   recipient of the subpoenas, Latham maintains it must “take steps to maintain the privilege of its

                                  24   former client.” Opp’n at 2, ECF No. 120. 2

                                  25           In case 17-1232, Plaintiffs Rising Tide I, LLC and Rising Tide II, LLC move to strike the

                                  26
                                       1
                                  27     Defendants are Michael Fitzsimmons, Peter Lai, Chris G. Power, Peter J. Goettner, Christian
                                       Borcher, Ernest D. Del, Marc S. Yi, James C. Peters, and Souheil Badran
                                  28
                                       2
                                         Because the motion to compel was filed in both cases, the Court’s citations herein refer to the 17-
                                       1232 docket numbers, unless otherwise noted.
                                   1   advice-of-counsel defenses asserted by Defendants,3 pursuant to Federal Rule of Civil Procedure

                                   2   12(f), or, in the alternative, move to preclude Defendants from offering advice-of-counsel

                                   3   evidence at trial. ECF No. 102. In case 17-851, Plaintiffs John E. Abdo, as Trustee of the John E.

                                   4   Abdo Trust Dated June 11, 2014, and John E. Abdo, as Trustee of the John E. Abdo Trust Dated

                                   5   March 15, 1976 filed a notice of joinder. ECF No. 119. Because the issues in both motions are

                                   6   linked, the Court considers them together. The Court finds these matters suitable for disposition

                                   7   without oral argument and VACATES the October 10, 2019 hearing. See Civ. L.R. 7-1(b).

                                   8          As to the motion to compel, Rule 45 governs discovery of non-parties by subpoena, but the

                                   9   scope of discovery through a Rule 45 subpoena is the same as the scope of discovery permitted

                                  10   under Rule 26(b). Beaver Cty. Employers Ret. Fund v. Tile Shop Holdings, Inc., 2016 WL

                                  11   3162218, at *2 (N.D. Cal. June 7, 2016) (citing Fed. R. Civ. P. 45 Advisory Comm.’s Note

                                  12   (1970); Fed. R. Civ. P. 34(a)). Rule 26 provides that a party may obtain discovery “regarding any
Northern District of California
 United States District Court




                                  13   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

                                  14   of the case[.]” Fed. R. Civ. P. 26(b)(1).

                                  15          Here, Delivery Agent filed for Chapter 11 bankruptcy in September 2016 and ceased to

                                  16   function. In such cases, there is a presumption that evidentiary privileges such as attorney-client

                                  17   privilege or the work-product doctrine are no longer viable. See Gilliland v. Geramita, 2006 WL

                                  18   2642525, at *4 (W.D. Pa. Sept. 14, 2006) (“[T]here should be a presumption that the attorney-

                                  19   client privilege is no longer viable after a corporate entity ceases to function, unless a party

                                  20   seeking to establish the privilege demonstrates authority and good cause.”); TAS Distrib. Co. v.

                                  21   Cummins Inc., 2009 WL 3255297, at *2 (C.D. Ill. Oct. 7, 2009) (“Absent some compelling reason

                                  22   to the contrary, the attorney client privilege does not survive the death of the corporation.”);

                                  23   Trading Techs. Int’l, Inc. v. GL Consultants, Inc., 2012 WL 874322, at *4 (N.D. Ill. Mar. 14,

                                  24   2012) (“When the corporation is gone, so too is its interest in protecting its communications; the

                                  25   need to promote full and frank exchanges between an attorney and agents of his corporate clients

                                  26

                                  27   3
                                         In their Answers, Defendants asserted an advice-of-counsel defense to Plaintiffs’ claims, alleging
                                  28   that, to the extent the actions alleged in the FAC occurred, they were acting upon advice of
                                       counsel, including Latham. 17-851, ECF Nos. 85-86; 17-1232, ECF Nos. 79-80.
                                                                                          2
                                   1   disappears when the corporation employing those clients has departed.”); City of Rialto v. Dep’t of

                                   2   Def., 492 F. Supp. 2d 1193, 1200-01 (C.D. Cal. 2007) (finding the need for full disclosure

                                   3   outweighs the dissolved corporation’s need to protect pre-dissolution communications); Lewis v.

                                   4   United States, 2004 WL 3203121, at *4 (W.D. Tenn. Dec.7, 2004) (allowing no privilege when a

                                   5   “company is bankrupt and has no assets, liabilities, directors, shareholders, or employees.”).

                                   6          Further, the burden of proving an evidentiary privilege applies rests not with the parting

                                   7   contesting the privilege, but with the party asserting it. Weil v. Investment/Indicators, Research

                                   8   and Mgmt., Inc., 647 F.2d 18, 25 (9th Cir. 1981) (attorney-client privilege); Sidibe v. Sutter

                                   9   Health, 2018 WL 783808, at *2 (N.D. Cal. 2018) (work-product). Although Delivery Agent’s

                                  10   Trustee indicated he does not intend to waive any applicable privilege held by the company,

                                  11   Quartaraolo Decl. ¶ 6, ECF No. 120-1, he has failed to provide any basis for why such a privilege

                                  12   exists. In fact, according to Defendants, “the Trustee’s counsel has indicated several times that the
Northern District of California
 United States District Court




                                  13   Trustee does not believe that the estate will benefit from engaging in litigation a continent away

                                  14   from Delaware over who holds the privilege on specific aspects of Latham’s advice. That advice

                                  15   was given 4-5 years ago to a now defunct company that has been in liquidation for over 2 years.”

                                  16   Reply at 1, ECF No. 121. Thus, even if Delivery Agent had a viable evidentiary privilege, its

                                  17   burden of proof has not been met.

                                  18          Accordingly, the Court GRANTS Defendants’ motion to compel Latham to produce

                                  19   documents responsive to their subpoenas. As for Plaintiffs’ motion to strike, it is based on their

                                  20   purported inability to conduct discovery into Defendants’ advice-of-counsel defense. As this

                                  21   order likely resolves that issue, the Court DENIES Plaintiffs’ motion.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: October 1, 2019

                                  25
                                                                                                    THOMAS S. HIXSON
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
                                                                                         3
